DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed September 30th, 2021 have been entered. Claims 1, 3, 5, 7-10, 24, and 33-35 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection alongside each and every 112b Rejection previously set forth in the Final Office Action mailed June 4th, 2021 and are hereby withdrawn in light of their correction. Applicant’s amendment to the claims have necessitated a new 112a Rejection directed to claim 34 and 35 as set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 8, a “locking mechanism” that is ‘for locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly’ is recited in claim 8. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. a locking mechanism could just be a brick placed on the ground or a similar wedge that locks rotation of the wheels, or similarly locked by a user's hand clasping the wheel, or magnetically actuated locks, etc); the limitation ‘for locking’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘locking system’ for performing the function of locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly (such as a pin, a clamp, a spring loaded button, a chuck, etc.). Therefore, “locking mechanism” is interpreted to read as “a knob, lever, or other equivalent simple or simple mechanical means of locking the device” as a 'locking system' has not been appropriately disclosed in applicant's Specification but is newly shown in amended Figure 2. Where notably, applicant's Specification states in the original disclosure that “Each manually rotated into an outward (or “toed out”) facing direction as shown in Figure 6, and locked at a suitable angle” (paragraph 00058). It now considered that applicant’s use of this statement in the original Specification applies the term ‘manually’ to both movement of the castor and its locking; thereby availing sufficient support of the ‘locking mechanism’ and the newly amended drawings of their inclusion. Where previously, applicant’s structure of the statement could have led one of ordinary skill in the art to interpret such that solely the movement was manual and the locking could be electrically automated or otherwise.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 35 (and dependents thereof) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
Notably, applicant newly recites “the releasable mounting is based on compression only”. The term “only” is an exclusionary proviso that excludes alternatives to the connection type. Notably, applicant’s Specification/disclosure only states “However, when the resulting upward force then acting on the end 44 of the first portion 18 of the lifting arm 12 exceeds the combined weight of the first portion 18 and that of the linear actuator 22, the downward force is disengaged by the lower end 28 of the actuator disengaging from its mounting. Thus the force of contact with the user in such a potentially injurious incident cannot exceed the combine weight of these components” (paragraph 00048). Notably, MPEP 2173.05(i) states “Any negative limitation or exclusionary proviso must have basis in the original disclosure… The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”. Wherein applicant clearly does not expressly and explicitly limit the means of attachment as compression only. Applicant cannot form a basis for a negative or exclusionary proviso through solely a single demonstrated embodiment. Notably, applicant’s Specification and figures only demonstrate a single connector of the mounting boss type (paragraphs 00011/00012/00026/00036/00046) and is otherwise silent as to the type of connection present thereat being solely of a single and only type. Therefore, it cannot be reasonably determined that the second end of the linear actuator was expressly connected to the second portion of the lifting arm through a releasable mounting based on compression only. For the purposes of examination, the limitation is construed as “the releasable mounting is based on compression [[only]]”, and per applicant’s specification (paragraph 0048) appears to undergo transitional forces between actuation and disengagement. The limitation appears to introduce new matter in light of the above. The limitation must either be cancelled, or applicant must provide adequate showing that possession and support are found with particularity to applicant’s disclosure that provide the basis for a negative/exclusionary proviso.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (U.S. Pub. No. 20060048297) in view of Long (U.S. Pub. No. 20090094748) and Chang (U.S. Pat. No. 6640365), with Chang used as a teaching reference.
Regarding claim 1, Mills discloses  (FIGS. 1-3) a mobility aid assembly (as illustrated in FIG. 1) for lifting and lowering a user (as illustrated in FIGS. 2 and 3); the assembly including an articulated lifting arm (21, 4B, and 22; FIG. 1) releasably mounted to a base structure (2, 3, and 4A; FIG. 1); a first portion (21) of the lifting arm operable between a lowered position and a raised position by a linear actuator (7B; operable as illustrated between FIG. 2 and 3); a first end of the linear actuator (about 20; FIG. 1) pivotally connected to the first portion of the lifting arm (as illustrated in FIG. 1), wherein a second end of the linear actuator (about 19; FIG. 1) provided with a first connecting element (about 19; FIG. 1) for releasable connection to a complementary second connecting element (19; FIG. 1) provided on a second, fixed upright portion of the lifting arm (as illustrated in FIG. 1), wherein the second end of the linear actuator is releasably mounted (paragraph 0008: “detachably connected”).
However, Mills does not disclose the second end of the linear actuator being slidingly releasably, possessing a mounting boss provided with a first connecting element for releasable connection to the complementary second connecting element, and releasably mounted so as to avoid injury to the user if the linear actuator moves the first portion of the lifting arm to an excessively lowered position in which the first portion of the lifting arm impinges on the user, where the mounting boss disengages from the complementary second connecting element when an upward force acting on the first portion of the lifting arm exceeds the combined weight of the first portion of the lifting arm and that of the linear actuator.
Regardless, Long teaches (FIG. 6) an articulated resting device (as illustrated in FIG. 1) that comprises an actuator (114; as illustrated in FIGS. 5-8) that possesses a mounting boss (150; FIG. 6), the boss provided with a first connecting element (156; FIG. 6) for slidingly 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated (or replaced) the actuator and releasable mounting means of Mills (7 and about 19; FIG. 1) with the actuator and independently releasable mounting means of Long (114 and about 150; FIGS. 5-8). Where Long acknowledges that “with this invention, the motorized actuator of this invention may be snap-fit onto portions or elements of an adjustable bed, thereby enabling the actuator to be attached to the adjustable bed without any nuts, bolts, screws or other form of conventional attachment devices” (paragraph 0005).
It would have been at least simple modification to have incorporated (or otherwise replaced) the clevis bracketed end of Mills (19; FIG. 1; as considered in paragraph 0037) for the snap fitting end of Long (150; FIGS. 5-8). Wherein the combination thereof would advantageously result in quicker assembly. Further, it is considered that in the use of a snap fitting end engaging the bracket of Mills, the tension that would be created between the actuator within the arrangement of Mills (As illustrated in FIG. 1) and the upstanding extension (4B) and bracket (19) would engage such that the tension force would disengage the actuator from the bracket such that the apparatus would not impinge on the user incurring injury.
clip/fit of Long (114 and 150). Wherein Mills clearly possesses an actuator of two ends (as illustrated in FIG. 1) and Long possesses an actuator of two ends (as illustrated in FIGS. 5-8), that actuate and engage between their respective moving members (As illustrated in FIG. 1 of Mills and FIGS. 5-8 of Long). Therefore, the results would have been predictable as they both actuate articulate resting or supporting bodies. Mills further states “The bracket 19 may include, but is not limited to, devices that would allow the lift 7 to be attached to the upstanding extension 4A or extension 4B such that the lift 7 can pivot on the bracket 19 with respect to the upstanding extension 4A or extension 4B”. It is considered the orientation of Mills is such that the substituted actuator and clip of Long would be upright and facing downward, ensuring the clip would not disengage with the exception of where the arm of the hoist in Mills directly impacted and supported itself upon the user. Examiner wants to clarify that this is not a synthesized benefit and is not asserting it as motivation for the substitution of elements, but simply that the substitution of the actuator and clip in Long for the actuator in Mills would inherently achieve this function by the geometry and arrangements between the clip of Long and the bracketed end of Mills (along 7; FIG. 1) while still facilitating the rapid assembly of the structure as Long finds desirable with respect to the coupling mechanisms of the actuator in an articulated body. Further, the results would be predictable and aligned with Mills in that Mills considers and accommodates any coupling means that facilitate attachment, support, and pivoting of the actuator relative to the upstanding extension and lifting arm (paragraph 0037) of which the unmodified substituted actuator and clip of Long would avail in place of the actuator and releasably fastened end of Mills. It is further considered 
It is additionally considered as teaching through Chang (as illustrated in FIG. 8) that a more open ended connecting element accommodates motion such that a user is not injured (Abstract: “The other connecting elements are each formed with an elongated hole for the pivotal connection so as not to damage objects or injure user's hands that are placed under them”). Similarly it can be understood that the combination (particularly the substitution) of Mills in view of Long would avail a similar motion accommodating feature inherently in the ordinary operation Mills in view of Long. Therefore, it is considered that Mills in view of Long (particularly the substitution thereof) inherently avails a safety mechanism that accommodates for a user being underneath the acting body to prevent injury to them.
Either combination (modification or substitution) is collectively hereafter referred to as “Mills in view of Long”. 
It is to be considered that Mills in view of Long discloses (Mills: FIG. 1; Long: FIG. 6) wherein the second end of the linear actuator (Long: about 150; FIG. 6 as considered in claim 1 as set forth above) is provided with a mounting boss (Long: 150; FIG. 6); the boss provided with a first connecting structure (156; FIG. 6) for releasable connection to a complementary second connecting structure (Mills: 19; FIG. 1 as set forth in claim 1 above) provided on a second, fixed 
Regarding claim 3, Mills in view of Long discloses (Mills: FIG. 1; Long: FIGS. 5-8) the assembly of claim 2 wherein the mounting boss comprises a body (Long: 156; FIGS. 5 and 6) provided with a transverse slot (160; FIGS. 5 and 6); the complementary second connecting element (Mills: 19; FIG. 1) comprising a transverse support pin (as illustrated in FIG. 1 a pin is observed transverse through the bracket and as clarified in paragraph 0037) located on the second, fixed upright portion of the lifting arm (Mills: as illustrated in FIG. 1); the slot slidingly engaging with the transverse support pin when the assembly is in use (as set forth in claim 1).
Regarding claim 8, Mills in view of Long discloses (Mills: FIG. 1) the assembly of claim 1 wherein the assembly further includes a forwardly directed fork (Mills: as produced by 2 and 3; FIG. 1); the fork comprising two fork elements (Mills: 2 and 3; FIG. 1) extending from the base structure (Mills: 4A; FIG. 1); each outer end of a fork element provided with a swiveling castor (Mills: 5B; FIG. 1); each castor provided with a locking mechanism (54 and about 56; paragraph 0022) for locking the direction of movement of the castor at a desired angle relative to a 
Regarding claim 33, Mills in view of Long discloses the assembly of claim 1 (as set forth above) wherein the second end of the linear actuator is independently releasably mounted (as set forth by the substitution and modification in claim 1 above) so as to avoid injury to the user if the linear actuator moves the first portion of the lifting arm to an excessively lowered position in which the first portion of the lifting arm impinges on the user (as expounded upon in claim 1 above with deference to the teachings of Long: FIG. 6, and the understandings of the teaching reference Chang: Abstract; FIG. 8). Wherein under the substitution, the mounting boss would be large enough to freely slide and disengage the first connecting element from the second connecting element.
Regarding claim 34, Mills in view of Long discloses the assembly of claim 1 wherein the releasable mounting is based on compression. Where the combination of Mills in view of Long avails a mounting means that avails support through compression and support thereof at the mounting bracket that enables deployment and support upon the second portion of the lifting arm.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long in further view of Wilson (U.S. Pat. No. 6,092,247).
Regarding claim 5, Mills in view of Long discloses (Mills: FIG. 1) the assembly of claim 1, wherein the base structure comprises a hollow body provided at each outer end with a wheel (illustrated in FIG. 1).

Regardless, Wilson teaches (FIGS. 1, 3, and 7-9) a mobility aid (as illustrated in FIGS. 1, 3, and 7-9), that comprises a base structure (16/17; FIG. 9) that comprises at outer ends a plurality of wheels (64; FIG. 9) that are driven by respective electric motor modules (72; FIG. 9).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the respective electric motor modules of Wilson (72; FIG. 9) into the respective wheels of Mills (Mills: 5B; FIG. 1). Where Wilson acknowledges the drive assembly (19; FIG. 1) as conventional and therefore known to the art (Col. 6, lines 52-55). It is further considered that Wilson’s respective electric motor is located effectively in a concavity (as illustrated in FIG. 3) to utilize the space thereof for compactness. It is further considered that the base structure (and legs) of Mills (Mills: 2 and 3; FIG. 1) are hollow bodies (Mills: as illustrated in FIGS. 1 and 5 about respective ends).
Thus, it would have been simple modification to have incorporated respective electric motor and drive assembly thereof of Wilson (72; FIG. 9, 19; FIG. 1) into the respective wheels of Mills (Mills: 5B; FIG. 1), where Wilson acknowledges such powered drive assemblies as known to the art (Col. 6, lines 52-55). It is further considered that in light of Mills’ initial feature of telescoping the legs and retaining its assembling feature, it would be considered most obvious to locate the respective electric motor within the hollow body of Mills (Mills: as illustrated in FIGS. 1 and 5 about respective ends), where the results would have been predictable in that Wilson already locates the respective electric motor within a concavity for compactness (as illustrated in FIG. 3), where the additional benefit of locating the respective electric motor .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long in further view of Jazzy Select Power Chair (NPL: “Jazzy Select Power Chair, Pride Mobility), Hereafter “Jazzy”, with Jazzy used as an exemplary reference.
Regarding claim 7, Mills in view of Long discloses (Mills: FIG. 1; Moser: FIG. 11) the assembly of claim 5 wherein each electric motor is controllable for synchronized rotation of the wheels for forward and rearward movement of the assembly (Wilson: Col. 7, line 66-Col. 8, line 6) and for contra-rotation of the wheels for rotation of the assembly about a vertical axis (Wilson: Col. 8, lines 4: “so as to permit…. Turning of the lift, such being conventional with joystick controllers).
Where notably such conventional joystick controllers with motorized mobility aid are known in the art such as Jazzy (as illustrated within the first minute) that demonstrates a joystick (illustrated at 1:08) and wheels with respective electric motors (as illustrated throughout the video) wherein the joystick is observed to effect a turn of the entire mobility aid by contra-rotation of the wheels. Therefore, it is considered that Mills in view of Long discloses synchronized rotation of the wheels for contra-rotation of the wheels for rotation of the assembly about a vertical axis through a conventional joystick controller to turn the lift.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long in further view of Brandorff et al. (U.S. Pat. No. 6,430,761), hereafter “Brandorff”.
Regarding claim 9, Mills in view of Long discloses (Mills: FIG. 1) the assembly of claim 8 wherein each of the fork elements is releasably mounted to the base structure (Mills: 
However, Mills does not disclose wherein each of the fork elements is arranged for rotation about a respective vertical axis at the base structure; each fork element rotatable between a first direction parallel to the centerline of the assembly and a second splayed direction wherein the separation between the outer ends of the fork elements is greater than the separation of the vertical axes at the base structure.
Regardless, Brandorff teaches (FIGS. 1A and 8) a mobility aid (as illustrated in FIGS. 1A and 8), with a fork element (as illustrated in FIGS. 1A and 8 along the bottom thereof) wherein each of the fork elements is arranged for rotation about a respective vertical axis at the base structure (as illustrated in FIG. 8); each fork element rotatable between a first direction parallel to the centerline of the assembly (as illustrated in FIG. 1A) and a second splayed direction wherein the separation between the outer ends of the fork elements is greater than the separation of the vertical axes at the base structure (as illustrated in FIG. 8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the rotatable legs of Brandorff (as illustrated through FIGS. 1A and 8) into the legs of Mills (Mills: 2 and 3 as illustrated in FIG. 1). Where Brandorff further acknowledges that “It is possible… to make the base axis width adjustable… manually or with a motor-driven actuator, to maintain compactness while allowing for a wider spread when necessary. FIG. 8 demonstrates a spreading base design, to facilitate lifting patients from floor level with patients oriented facing the lift, or for using the lift as a walker. The legs can be re-oriented forward for passing through narrow doorways” (Col. 9, line 61-Col. 10, line 1).

Regarding claim 10, Mills in view of Long and Brandorff discloses (Mills: FIG. 1; Brandorff: FIG. 8) the assembly of claim 9 wherein the fork elements move from the first direction parallel to the centerline to the splayed direction if the castor at each outer end of the fork element is locked at an outwardly splayed angle relative a centerline of the respective fork element and the assembly is driven in a forward direction; the fork elements returning to the first direction when the assembly is driven in a rearward direction with the castors locked in the outwardly splayed angle.
Notably, if the castors are locked in an outwardly splayed arrangement as is possible in Mills (Mills: paragraph 0022; “the locking device 54 may secure the bearing assembly 56 such that the wheel device 52 will not rotate about the axis 59”) at a particular orientation that is splayed relative to the centerline of the fork, the forward and rearward motion of the mobility assembly would inherently drive the legs to pivot inward and outward of the centerline in a further splayed motion. Thereby the fork elements moving from the first direction parallel to the centerline to the splayed direction if the castor at each outer end of the fork element is locked at a "toed out" angle relative a centerline of the respective fork element and the assembly driven in a forward direction; the fork elements returning to the first direction when .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long and Chang with Chang used as a teaching reference.
Regarding claim 24, Mills discloses (FIGS. 1-3) a method of a disability aid assembly; the method including the step of providing a lower end of the linear actuator with a releasable mounting (paragraph 0008: “detachably connected”), and releasing the lower end of the linear actuator (through 19 as clarified in paragraph 0037).
However, Mills does not disclose that the method avoids injury to a user of a disability aid assembly if a first articulated portion of a lifting arm of the assembly is lowered by a linear actuator of the assembly to a point at which the first articulated portion is driven into contact with the user by retraction of the linear actuator; wherein a force acting on the user by an end of the articulated portion of the lifting arm cannot exceed a combined weight of the articulated portion of the lifting arm and the linear actuator.
Regardless, Long teaches (FIGS. 1 and 5-8) an articulated resting device (as illustrated in FIG. 1) that comprises an actuator (114; as illustrated in FIGS. 5-8) whose end can be released as by a snap fitting arrangement at the end thereof (150; FIGS. 5-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated (or replaced) the actuator and releasable mounting means of Mills (7 and about 19; FIG. 1) with the actuator and independently releasable mounting means of Long (114 and about 150; FIGS. 5-8). Where Long acknowledges that “with this invention, the motorized actuator of this invention may be snap-fit onto portions or 
It would have been at least simple modification to have incorporated (or otherwise replaced) the clevis bracketed end of Mills (about 19; FIG. 1; as considered in paragraph 0037) for the snap fitting end of Long (150; FIGS. 5-8). Wherein the combination thereof would advantageously result in quicker assembly. Further, it is considered that in the use of a snap fitting end engaging the bracket of Mills, the tension that would be created between the actuator within the arrangement of Mills (As illustrated in FIG. 1) and the upstanding extension (4B) and bracket (19) would engage such that the tension force would disengage the actuator from the bracket such that the apparatus would not impinge on the user incurring injury.
Alternatively, It would have been further simple substitution to have replaced the actuator of Mills (7; FIG. 1) with the actuator and clip/mounting boss of Long (114 and 150). Wherein Mills clearly possesses an actuator of two ends (as illustrated in FIG. 1) and Long possesses an actuator of two ends (as illustrated in FIGS. 5-8), that actuate and engage between their respective moving members (As illustrated in FIG. 1 of Mills and FIGS. 5-8 of Long). Therefore, the results would have been predictable as they both actuate articulate resting or supporting bodies. It is considered that the orientation of Mills is such that the substituted actuator and clip of Long would be substantially vertically aligned and facing downward, 
It is additionally considered as teaching through Chang (as illustrated in FIG. 8) that a more open ended connecting element accommodates motion such that a user is not injured (Abstract: “The other connecting elements are each formed with an elongated hole for the pivotal connection so as not to damage objects or injure user's hands that are placed under them”). Similarly it can be understood that the combination (particularly the substitution) of Mills in view of Long would avail a similar motion accommodating feature inherently in the ordinary operation Mills in view of Long. Therefore, it is considered that Mills in view of Long (particularly the substitution thereof) inherently avails a safety mechanism that accommodates for a user being underneath the acting body to prevent injury to them.
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Similarly, Mills in view of Long avails a lift with an actuator (as set forth above about [7] in FIG. 1 of Mills) that has a mounting boss (Long: 150; FIG. 6) at the end thereof that engages a bracketed pin (Mills: 19 and about 19 in FIG. 1) on the upper extension (Mills: 4B) the retains a substantially vertical actuation direction (Mills: as illustrated in FIGS. 2 and 3), such that the actuation of the actuator with the mounting boss end (Long: 150; FIG. 6) would inherently slide off of the bracket/pin (Mills: 19; FIG. 1) due to the unmodified proportions eminent in Long.
Either combination (modification or substitution) is collectively hereafter referred to as “Mills in view of Long”.
Regarding claim 35, Mills in view of Long discloses the method of claim 24 wherein the releasable mounting is based on compression. Where the combination of Mills in view of Long avails a mounting means that avails support through compression and support thereof at the mounting bracket that enables deployment and support upon the second portion of the lifting arm.
Response to Arguments
Applicant's arguments filed March 23rd, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, as was clarified in the substitutional combination of Mills and Long (with Chang used as a teaching reference), the substitution proposed is provided to enable fast assembly and disassembly of the actuator from the second fixed upright portion of the lifting arm in Mills (illustrated about 19; FIG. 1) and would retain itself atop the clevis pin of Mills (in 19) until such time that forces acting counter to the weight were introduced to the linear actuator and mounting boss’ effective vector. Where such effective vector is linear and coincident with the longitudinal axis of the linear actuator. Therefore, any presence of any person or object below the lifting arm, would inherently result in the mounting boss disengaging from the second connecting element, and averting crushing someone under the lifting arm. There is no upper limit claimed by applicant, only that an arbitrary “upward force…. exceeds the combined weight of the first portion of the lifting arm and the linear actuator”. A snap fit would; under an arbitrary upward force, disengage in the orientation/arrangement necessitated and availed by the combination of Mills in view of Long and particularly with consideration to Chang as a teaching reference in understanding how such accommodation reduces impinging on a user. This feature applicant alleges is not availed in Mills or Long is met by both the substitution and the modification grounds of combination set forth in the Rejections of claims 1 and 24.
However, Examiner has conceded that the substitution cannot fairly consider the size of the clevis pin in Mills to be the same size as the pin in Long without further modification thereof or simple Substitution as set forth in claims 1 and 24.
Further notably and in response to applicant’s written interview summary (see Applicant’s Interview Summary: page 2, line 4), Mills expressly states that although a clevis pin is demonstrated, “The bracket 19 may include, but is not limited to, devices that would allow the lift 7 to be attached to the upstanding extension 4A or extension 4B such that the lift 7 can pivot on the bracket 19 with respect to the upstanding extension 4A or extension 4B” (paragraph 0037). A snap-fit would avail the connection between the bracket and lift (and the combination/substitutional elements thereof) to both pivot and attach and continue to function.
Examiner also does not agree with applicant’s allegation (see remarks, page 7, third to fifth paragraph) that the first connecting element of Long (156; FIG. 6) doesn’t disengage from the first connecting element (116; FIG. 6). Because notably, the open end of the mounting boss (156) is open or arranged such that marginal, linear force; arranged parallel and coincident, with the linear actuator will result inherently in the second connecting element (156) disengaging from the first (116), such as if a pillow or person is obstructing the motion capable by the actuator to prevent damage to the actuator and the connecting elements. Chang teaches on this through its Abstract and Col. 4, lines 5-10 that a slot or similar, more open geometry (such as the one proposed by Mills in view of Long) will avail a safety feature to the user by yielding to obstructions in the ordinary operation of an actuated device where such motion is linearly associated/relative to the actuation’s vector. Moreover, a snap fit is known in the art by annular type) designed to snap fit both together and apart and can be used multiple times. Moreover, Long indicates in FIGS. 5 and 6, a directional arrow that indicates clear sliding motion to couple together; a snap fit of the annular type demonstrated in Long is eminently reversible as a snap-fit is capable of achieving. Furthermore, while Long does not explicitly state any advantages pertaining to ease of disassembly, as explained above, a marginal force acting in parallel and coincident would inherently disengage the mounting boss from any connecting element, because the mounting boss is open and arranged such that its open end is coincident with the longitudinal axis of the linear actuator. Such a feature would naturally avail disengagement when an obstruction was introduced that introduced marginal forces parallel and coincident with the longitudinal axis of the actuator. Because the actuator of the combination is attached at a point (the bracket 19 in Mills) with the open end centered (as in Long (FIGS. 5-8)) parallel and coincident with the vector of the actuator, the actuator will always disengage when a sufficient, albeit arbitrary force is rendered; and thereby avail a mounting boss that disengages from the complementary second connecting element when an upward force acting on the first portion of the lifting arm exceeds the combined weight of the first portion of the lifting arm and that of the linear actuator.
With regards to applicant’s allegations (see pages 7-8), regarding the matters of Wilson, Jazzy, and Brandorff, applicant alleges that such references do not avail the features of claim 1. However, such references are not cited in address to such features; as stated prior, Mills in view of Long (with Chang as a teaching reference) already appears to adequately disclose the recited claimed features.
Therefore, the rejections of claims 1, 3, 5, 7-10, 24, and 33 are maintained for reasons of record, while claims 34 and 35 are rejected due to both matters of 112a alongside claimed subject matter that appears to be made obvious/anticipated by the combination of Mills in view of Long, in light of construing necessary due to exclusionary proviso’s lacking support in applicant’s disclosure. While examiner indicated in the interview conducted October 8th, 2021 that such claimed subject matter in it’s fullness might render the claims allowable, further search and consideration was warranted. After careful inspection of applicant’s disclosure and the permissible means of availing an exclusionary proviso do not appear to have been met, the claimed subject matter has considered to be new matter that necessitated construing its cancellation for full consideration. 
It is respectfully recommended to consider alternative means of claiming such ‘feature’. Perhaps instead of claiming as an operational/functional aspect (e.g. compression only), which lacks sufficient showing of possession in the disclosure, applicant should focus on and claim elements that are displayed that would better differentiate and avail such features. Such as, for example “the transverse slot, the transverse slot comprises two flanges that are internally parallel” “ the two flanges possess parallel internal surfaces” or some similar feature that would differentiate over Long’s demonstrably C-block annular snap fitting design which does not possess two flanges with parallel internal surfaces. However, such feature must not be mistaken as immediately allowable, as Moser has previously been considered (in the Non-Final Office Action mailed April 24th
It is further acknowledged that while applicant’s requested the present office action be treated as a non-final office action (call placed on December 1st, 2021); for the fullness of the record Examiner did not agree with this designation and only indicated possible consideration. However, because the grounds of rejection of claim 1 and 24 are maintained completely for Modification combination grounds, and only rescinding size considerations from the substitution combination grounds; alongside new claims 34 and 35, the present office action is considered to be Final.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673   
                                                                                                                                                                                                     

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/30/2021